Smith, J. I concur with a majority of the court in all respects except as to the attorney’s fees. I think the Circuit Court properly refused to allow that part of complainant’s demands. This case differs from Barton v. The Bank, 122 Ill. 352; there it was attempted to be shown that the attorneys for usurer caused the usury, but the court held otherwise. Here the usury exists outside of and independent of the attorney’s fees claimed, and this bill is an attempt to enforce an unlawful and illegal demand in so far as it is usurious. I do not think attorney’s fees can be collected by a party who is attempting to enforce an illegal demand either in whole or in part. 66 Ill. 535; 89 Ill. 125; 106 Ill. 99; 5 Ill. App. 433.